Citation Nr: 1045143	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  04-28 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to service connection for a left hamstring 
disorder.  

5.  Entitlement to service connection for a disorder of the right 
and left legs.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1998 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claims currently on appeal.  These claims were 
previously remanded by the Board in February 2009 for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a chronic 
low back disorder.  

2.  The Veteran does not have a current diagnosis of a right knee 
disorder.  

3.  The Veteran has not been diagnosed with any chronic residuals 
related to his in-service right ankle injury.  

4.  The Veteran's in-service left hamstring injury resolved prior 
to the Veteran filing his claim.  

5.  The Veteran does not have a current diagnosis of a bilateral 
leg disorder. 

6.  Migraine headaches had their onset during active service.  

7.  The Veteran does not have a current diagnosis of sinusitis.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a low back disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for establishing entitlement to service 
connection for a right knee disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for establishing entitlement to service 
connection for a right ankle disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for establishing entitlement to service 
connection for a left hamstring disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for establishing entitlement to service 
connection for a disorder of the right and left leg have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

6.  The criteria for establishing entitlement to service 
connection for migraine headaches have been met.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.22 
(2010).  

7.  The criteria for establishing entitlement to service 
connection for sinusitis have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in March 2003, March 2009, May 2009, 
and June 2009 addressed all notice elements listed under 
3.159(b)(1).  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim in 
the March 2009 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in May 2009, 
and VA has obtained these records and the records of the 
Veteran's outpatient treatment with VA.  Significantly, neither 
the Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its February 2009 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
rating decision and a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or 
disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

If a preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for aggravation of 
that disability.  In that case, § 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the 
preexisting condition causally related to military service.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Independent medical evidence is needed to support a finding that 
the preexisting disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  In cases involving aggravation by 
active service, the rating will reflect only the degree of 
disability over and above the degree existing at the time of 
entrance into the active service.  38 C.F.R. § 4.22.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  


Low Back Disorder

The Veteran contends that he is entitled to service connection 
for a low back disorder.  However, the evidence of record 
demonstrates that the Veteran does not suffer from a diagnosed 
low back disorder.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with a chronic low back disability during active 
duty.  A March 1999 in-service treatment record notes that the 
Veteran suffered a low back strain in February 1999.  The Veteran 
was later treated for low back pain in October 1999.  It was 
noted that the Veteran had pain and tightening in the back when 
he did a lot of lifting.  It was noted that there was no history 
of trauma.  This evidence does not demonstrate that the Veteran 
suffered from a chronic low back disability during active 
military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records do not demonstrate 
that the Veteran has suffered from symptomatology of a back 
disorder since his separation from active duty.  In fact, there 
is no evidence of the Veteran ever seeking treatment for a low 
back disorder following his separation from active duty.  
According to a November 2003 outpatient treatment record, the 
Veteran had no tenderness to the spinous processes.  

The Veteran was afforded a VA examination of the lumbar spine in 
May 2009.  The Veteran reported a history of chronic low back 
pain.  He also indicated that his back went out on him often.  
Examination revealed a normal posture with no abnormal spinal 
curvatures.  The examiner noted that the etiology of the 
Veteran's low back pain could not be determined without proper X-
ray imaging.  X-rays were subsequently prepared in October 2009 
revealing a normal lumbar spine.  The examiner prepared an 
addendum to the May 2009 examination in November 2009, concluding 
that the Veteran had back pain with a normal examination and no 
identifiable pathology.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a low back 
disorder.  The Board recognizes that the Veteran was seen with 
complaints of low back pain during active duty.  However, these 
complaints appear to have been acute resolving upon treatment.  
Post-service treatment records do not demonstrate that the 
Veteran has ever been diagnosed with a low back disorder since 
his separation from active duty.  October 2009 X-rays revealed a 
normal lumbar spine.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of a current low back 
disorder, the Board must deny the Veteran's claim.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The Board recognizes that the Veteran 
is competent to testify to low back pain.  However, pain alone is 
not a disability for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without evidence 
of an actual disability, the Veteran's claim must be denied.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a lumbar spine disorder must be denied.

Right Knee Disorder

The Veteran contends that he is entitled to service connection 
for a right knee disorder.  However, the evidence of record 
demonstrates that the Veteran does not suffer from a diagnosed 
right knee disorder.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered a chronic right knee disability during 
active military service.  According to a June 1998 in-service 
treatment record, the Veteran had been suffering from right knee 
pain for two and a half weeks after stepping in a pothole.  A 
July 1998 treatment record notes that the Veteran was seen with 
more complaints of knee pain.  X-rays were normal and the Veteran 
had full range of motion of the knee.  He was diagnosed with 
plica syndrome.  A September 1998 record notes that the Veteran's 
right lower extremity demonstrated 100 percent improvement.  
However, the Veteran was seen in November 1998 for more right 
knee pain.  According to a February 1999 treatment record, the 
Veteran had complaints of right knee pain that increased with 
running and jumping.  The Veteran was diagnosed with knee 
tendonitis.  The Veteran's service treatment records do not 
demonstrate that he was diagnosed with a chronic right knee 
disability.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  

Post-service treatment records do not demonstrate that the 
Veteran has suffered from chronic symptomatology of a right knee 
disorder since his separation from active duty.  The record 
contains no evidence of treatment for, or complaints of, right 
knee symptomatology.  

The Veteran was afforded a VA examination of the right knee in 
May 2009.  Examination of the right knee revealed a full range of 
motion from 0 degrees extension to 140 degrees of flexion.  There 
was no objective evidence of pain upon motion.  The examiner 
concluded that the Veteran suffered from right knee pain with a 
normal examination and no pathology to relate to his reported 
pain.  X-rays of the right knee were taken in October 2009, 
revealing a normal knee.  In a November 2009 addendum, the 
examiner concluded that the X-rays were benign.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a right knee 
disorder.  While there is evidence of right knee complaints 
during active duty, these complaints did not result in a chronic 
disability.  There is no evidence of the Veteran ever being 
diagnosed with a right knee disability after his separation from 
service, and the May 2009 examination and the October 2009 X-rays 
were normal.  As noted in the previous section, there must be a 
current diagnosis of a disorder for service connection to be 
granted.  Hickson, 12 Vet. App. at 252.  Without a medical 
diagnosis of a current right knee disorder, the Board must deny 
the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  The Board recognizes 
that the Veteran is competent to testify to right knee pain, but 
again, pain alone is not a disability for VA compensation 
purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  Without 
evidence of an actual disability, the Veteran's claim must be 
denied.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right knee disorder must be denied.

Right Ankle Disorder

The Veteran contends that he is entitled to service connection 
for a right ankle disorder.  However, the evidence of record 
demonstrates that the Veteran does not suffer from a currently 
diagnosed right ankle disorder.  As such, service connection is 
not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did injure his right ankle during active military 
service.  The record indicates that the Veteran injured his right 
foot in a motorcycle accident in August 2000.  X-rays were 
negative for a fracture.  However, a September 2000 treatment 
record notes that the Veteran fractured his right ankle.  A 
subsequent treatment record from December 2000 indicates that 
there was no evidence of ligament damage or fracture on X-ray, 
and the Veteran was diagnosed with a deltoid ligament sprain that 
was resolving.  According to a June 2001 treatment record, the 
Veteran had been on profile for one year due to his ankle.  An 
October 2001 treatment record notes that the Veteran twisted his 
right ankle that morning during physical training.  There is no 
evidence of a chronic disability being diagnosed during active 
military service.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  

The Veteran's post-service treatment records do not reflect that 
the Veteran has sought treatment for his right ankle at any time 
since his separation from active duty.  Nonetheless, the Veteran 
was afforded a VA examination of the right ankle in May 2009.  
The Veteran reported that he suffered from continued right ankle 
pain since his in-service injury with prolonged standing and 
walking.  There was no evidence of pain on motion, and the 
examiner diagnosed the Veteran with a right ankle sprain.  The 
examiner concluded that it was at least as likely as not that the 
Veteran's right ankle sprain was permanently aggravated by active 
duty.  The examiner noted that the Veteran did sustain an ankle 
fracture while on duty, but this sprain had not resulted in any 
permanent impairment.  X-rays were subsequently taken of the 
right ankle in October 2009, revealing a normal ankle with no 
degenerative findings.  There was no evidence of fracture or 
other impairment.  The examiner then concluded in a November 2009 
addendum that the Veteran's right ankle X-rays were benign and 
his examination was normal.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a right ankle 
disability.  While there is evidence of right ankle injuries 
during active service, there is nothing suggesting that the 
Veteran suffered any chronic residuals as a result of these 
injuries.  The record does not reflect that the Veteran has ever 
sought treatment for his right ankle, and the May 2009 
examination and the October 2009 X-rays were deemed to be normal.  
The Board recognizes that the May 2009 VA examiner initially 
offered an opinion suggesting that the Veteran's right ankle 
sprain was aggravated by active duty.  However, upon reviewing X-
rays of the right ankle, it was apparent that the ankle was in 
fact normal.  

As noted in the previous sections, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a 
current right ankle disorder, the Board must deny the Veteran's 
claim.  See Degmetich, 104 F.3d at 1333 (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  The Board recognizes that the 
Veteran is competent to testify to right ankle pain, but again, 
pain alone is not a disability for VA compensation purposes.  See 
Sanchez-Benitez, 13 Vet. App. at 285.  Without evidence of an 
actual disability, the Veteran's claim must be denied.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right ankle disorder must be denied.

Left Hamstring Disorder

The Veteran contends that he is entitled to service connection 
for a left hamstring disorder.  However, there is no evidence of 
a current left hamstring disorder.  As such, service connection 
is not warranted.  

The Veteran's service treatment records demonstrate that he 
pulled his left hamstring during active duty while playing 
softball in April 2002.  There is no further evidence relating to 
this condition, suggesting that it resolved upon treatment.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  

The Veteran's post-service treatment records reveal no treatment 
for the left hamstring since separation from active duty.  The 
Veteran was afforded a VA examination of the left hamstring in 
May 2009.  The Veteran reported that he pulled his hamstring 
while playing softball during active duty.  However, the Veteran 
indicated that the pain had resolved.  The examiner diagnosed the 
Veteran with a right hamstring injury that had resolved without 
sequelae.  The Board notes that it was the Veteran's left 
hamstring that was being examined.  However, the examiner 
clarified in an April 2010 addendum that the Veteran suffered 
from no military related condition in either the right or left 
lower extremity.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a left 
hamstring disability.  The evidence of record demonstrates that 
the Veteran's in-service injury resolved without any residual 
symptomatology.  The May 2009 examination revealed a normal 
hamstring, and the Veteran himself has denied any pain associated 
with this condition.  Therefore, the Veteran does not suffer from 
a left hamstring disability.  As noted in the previous sections, 
there must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson, 12 Vet. App. at 252.  Without 
a medical diagnosis of a current left hamstring disorder, the 
Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left hamstring disorder must be denied.




Bilateral Disorder of the Legs

The Veteran contends that he is entitled to service connection 
for a bilateral disorder of the legs.  However, there is no 
evidence to suggest that the Veteran suffers from a disorder of 
either lower extremity that manifested during, or as a result of, 
active military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran was seen with complaints of pain in the lower extremities 
during active military service.  According to a May 2001 
treatment record, the Veteran had constant pain in his feet and 
ankles for approximately 1 week.  The Veteran was diagnosed with 
tinea pedis.  The Veteran was also seen in December 2001 with 
complaints of his lower extremities going to sleep after a 
parachute jump.  There is no evidence of further treatment for 
this condition.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  

The Veteran's post-service treatment records do not demonstrate 
that the Veteran has been diagnosed with a chronic disability of 
the lower extremities since his separation from active duty.  In 
May 2009, the Veteran was afforded a VA examination of the right 
knee, the right ankle, and the muscles of the lower extremities.  
In an April 2010 addendum, the examiner concluded that upon 
review of the Veteran's claims file, the previous examination 
report, and radiological images, the Veteran did not appear to 
have any military related condition in the right or left leg.  
The examiner also noted that a diagnosis of arthritis in the 
lower extremities could not be made.  The Veteran was also 
provided a neurological examination of the lower extremities 
during a May 2009 spinal examination. This examination revealed 
normal reflexes, sensation and muscle strength.

In summary, there is no evidence of a disability involving either 
lower extremity since the Veteran's separation from active duty.  
As noted in the previous sections, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a 
current disorder of the lower extremities, the Board must deny 
the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a disorder of the lower extremities must be 
denied.

Headaches

The Veteran contends that he is entitled to service connection 
for headaches.  Specifically, the Veteran contends that he did 
not suffer from headaches prior to his enlistment with the 
military.  

According to his August 1997 enlistment examination, the Veteran 
had a history of incapacitating and recurrent migraine headaches.  
In fact, there are records that predate the Veteran's enlistment 
that also reflect a history of migraine headaches.  However, a 
finding or diagnosis of migraines or other headache disorder was 
not noted at the time the Veteran was examined, accepted and 
enrolled for any of his periods of active service.  At the time 
of enlistment examination, the Veteran's report of a history of 
migraine headaches was clearly indicated, however, it has been 
held that the mere history provided by the Veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  Consequently, the Veteran is presumed to have 
been in sound condition at the time of entry into active service, 
and the presumption of soundness applies in this case to his 
period of active service under 38 U.S.C.A. § 1111.  Therefore, 
the initial question for consideration is whether the evidence 
clearly and unmistakably demonstrates that the Veteran's migraine 
headaches preexisted active service.  

Subsequent in-service treatment records demonstrate that the 
Veteran had occasional headaches during active duty.  In July 
1998, the Veteran was seen for a right temporal headache 
associated with nausea.  A January 2000 treatment record notes 
that the Veteran was suffering from a headache of a gradual onset 
with photophobia.  According to an April 2002 record, the Veteran 
was diagnosed with allergic rhinitis.  He was noted to be 
suffering from headaches at this time.  

Post service, a November 2003 VA outpatient treatment record 
demonstrates that the Veteran had a medical history of migraines, 
and a July 2004 private treatment record notes a diagnosis of 
migraine headaches.    

The Veteran was afforded a VA examination for his migraines in 
May 2009.  The Veteran reported that he had a history of mild 
headaches before he entered the military, but that his headaches 
got worse while in military training school.  He reported that 
his headaches became severe during active service, and he 
reported getting a headache once every 2 to 3 months.  The 
Veteran reported that most attacks were prostrating lasting for 
hours.  The examiner diagnosed the Veteran with cluster headaches 
that most likely could have been made worse by military service.  
It was noted that the Veteran's headaches were presently 
moderate.  In May 2010, the examiner submitted an addendum to the 
previous examination.  The examiner noted that the previous 
medical opinion offered should be disregarded.  Upon review of 
the claims file and discussing the case with a neurologist, the 
examiner concluded that this issue would not be resolved without 
resort to mere speculation.  The examiner based this opinion on 
the fact that it is known that migraines increase in severity 
with age.  Therefore, the examiner concluded that it would be 
impossible to differentiate the normal progression of migraines 
from the affects of the Veteran's military service.  

In regard to the issue of whether migraine headaches preexisted 
service, while the May 2009 VA examiner did not specifically 
state that the Veteran's migraine headaches preexisted his period 
of active service, the Board finds the examiner's statement 
regarding his inability to address whether the Veteran's headache 
disability increased in disability during service clearly implies 
his belief that the Veteran's migraine headaches preexisted the 
Veteran's active service.  However, this is far from an 
undebatable opinion.  In addition, the examiner's inability to 
render an opinion as to whether migraines were aggravated during 
service also does not constitute an undebatable opinion that this 
disability was not aggravated during service.  

In summary, since there is probative evidence for and against the 
proposition that the Veteran's migraine headaches pre-existed 
service and was not aggravated during service, VA must resolve 
this reasonable doubt in his favor and conclude that he did not 
have a migraine headache disability immediately prior to active 
service.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Therefore, the presumption of soundness attaches, 
and the Veteran's claim will be analyzed under a direct 
incurrence theory.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2009); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

In this regard, as was noted previously, service treatment 
records reflect that in July 1998, the Veteran was seen for a 
right temporal headache associated with nausea, a January 2000 
treatment record notes that the Veteran was suffering from a 
headache of a gradual onset with photophobia, and an April 2002 
record indicates that the Veteran was suffering from headaches.  
In addition, the record reflects continuing diagnoses and 
treatment for migraines since the Veteran's discharge from 
service, and while the Board recognizes that there is no medical 
opinion linking this disability to service, the Board finds that 
the Veteran is competent to report having experienced certain 
symptoms and other problems associated with migraines since 
service, and there is no reason to doubt his credibility in this 
respect.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, 
given this documented treatment history and the Veteran's 
credible statements of continuing complaints and treatment, there 
is reasonable evidence that there has been continuity of 
symptomatology.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, the Board will give the Veteran the benefit of 
the doubt as to this claim, and find that service connection is 
warranted for migraine headaches.

Sinusitis

The Veteran contends that he is entitled to service connection 
for sinusitis.  However, the evidence of record does not 
demonstrate that the Veteran has ever been diagnosed with chronic 
sinusitis.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from chronic sinusitis during his active 
military service.  The Veteran was seen with nasal drainage in 
June 1998.  He was diagnosed with a cold/viral syndrome.  A 
September 1998 record notes that the Veteran was seen with a 
runny nose and a cough.  No diagnosis was assigned at this time.  
According to an April 2002 treatment record, the Veteran had a 
history of sinusitis.  Another April 2002 record notes a 
diagnosis of allergic rhinitis.  Therefore, there is no evidence 
of chronic sinusitis during military service.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  The Veteran's post-service treatment records do not 
suggest that the Veteran has been treated for chronic sinusitis 
since his separation from active duty.  According to a November 
2003 VA outpatient treatment record, the Veteran had no nasal 
discharge or sinus tenderness.  Nonetheless, the Veteran was 
subsequently afforded a VA examination of the sinuses in May 
2009.  The Veteran reported that he developed allergies while in 
the Army and that he suffered from a stuffy nose.  There was no 
evidence of sinus disease upon examination.  However, the 
examiner diagnosed the Veteran with a chronic sinus disorder that 
was mostly caused by or a result of the Veteran's military 
service.  The examiner did not provide any rationale for this 
opinion.  A computed tomography (CT) scan of the sinuses was 
subsequently performed in October 2009.  The CT scan was negative 
for sinusitis.  A subsequent CT scan was performed in March 2010, 
revealing the paranasal sinuses to be clear.  However, they did 
reveal moderate nasal mucosal thickening bilaterally.  In spite 
of the fact that the examiner had previously found that a chronic 
sinus disorder was related to service, the examiner prepared an 
April 2010 addendum to the previous VA examination report, 
concluding that the March 2010 CT scan of the paranasal sinuses 
revealed no evidence of sinus disease.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for sinusitis.  
While there is a notation in the Veteran's service treatment 
records of a history of sinusitis, there is no evidence of the 
Veteran actually being diagnosed with chronic sinusitis during 
active duty.  In addition, there is no evidence of the Veteran 
ever having been diagnosed with sinusitis since separation from 
active duty.  The May 2009 VA examiner concluded, upon reviewing 
a March 2010 CT scan, that there was no evidence of sinus 
disease.  

As noted in the previous sections, there must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of 
chronic sinusitis, the Board must deny the Veteran's claim.  See 
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for sinusitis must be denied.














ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a right knee disorder is 
denied.  

Entitlement to service connection for a right ankle disorder is 
denied.  

Entitlement to service connection for a left hamstring disorder 
is denied.  

Entitlement to service connection for a disorder of the right and 
left legs is denied.  

Entitlement to service connection for migraine headaches is 
granted.  

Entitlement to service connection for sinusitis is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


